February 28, 2022.
Claims 1, 5, 7-9, 13 and 15-17 have been amended by the Applicant
Claims 1-2, 5-10 and 13-17 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1-2, 5-10 and 13-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2 and 5-8): 
“A method implemented by one or more processors, comprising: determining, for a user, multiple contacts as members of a contacts group, the multiple contacts being determined as members of the contacts group based on a frequency of co-occurrence in a plurality of past messages sent or received by the user;”, “determining a property to assign to the contacts group,”, “wherein determining the property is performed responsive to determining the multiple contacts are members of the contacts group, and”, “wherein the property is determined based on content of the identified one or more messages that involve the user and at least two of the multiple contacts previously determined to be members of the contacts group;”, “”subsequent to assigning the property to the contacts group and during creation of a new message by the user via a computing device of the user:”, “determining that new message content included by the user in a subject or body of the new message corresponds to the property assigned to the contacts group;”, “providing, for presentation to the user via the computing device, an interface: that individually identifies one or more of the multiple contacts, that are members of the same contacts group,”, “that is selectable via the computing device, wherein selection of the interface via the computing device includes one or more of the identified multiple contacts, that are members of the same contacts group as the recipients already designated in the To field of the new message, as additional recipients of the new message”  is disclosed in cited prior art by Lehikoinen;
“subsequent to determining the multiple contacts as members of the contacts group based on the frequency of co-occurrence in the plurality of past messages sent or received by the user:” is disclosed in cited prior art by Park;
“the frequency of co-occurrence in the plurality of past messages” is disclosed in prior art by Pocklington (US Patent Application Pub. No. 2009/0228583) in {0023] shows recording history and frequency of communication;
“identifying one or more messages that involve the user and at least two of the multiple contacts previously determined to be members of the contact group,” is disclosed in cited prior art by Akhtar;
“identifying that recipients in a To field of the new message include only a subset of the members of the contacts group;”, “based on both (1) determining that the new message content corresponds to the property assigned to the contacts group and (2) identifying that the recipients designated in the To field of the new message include only the subset of the members of the contacts group:”, ”but that are not included in the subset of the members of the contacts group that are already designated as recipients in the To field of the new message,” ”is disclosed in cited prior art by Lam;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Lehikoinen, Park, Pocklington, Akhtar and Lam to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 9 (and its dependent claims 10 and 13-16) and Independent claim 17 are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        


RANJAN PANT
Examiner
Art Unit 2458
/RP/